     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 1 of 9 Page ID #:30




1     NICOLA T. HANNA
      United States Attorney
2     DAVID M. HARRIS
      Assistant United States Attorney
3     Chief, Civil Division
      JOANNE S. OSINOFF
4     Assistant United States Attorney
      Chief, General Civil Section
5     PAUL B. GREEN (Cal. Bar No. 300847)
      Assistant United States Attorney
6           Federal Building, Suite 7516
            300 North Los Angeles Street
7           Los Angeles, California 90012
            Telephone: (213) 894-0805
8           Facsimile: (213) 894-7819
            E-mail: Paul.Green@usdoj.gov
9
      Attorneys for Defendant Alex Azar, Secretary,
10    United States Department of Health and Human Services
11
                              UNITED STATES DISTRICT COURT
12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                    WESTERN DIVISION
14
15    FREDERIC MAUPIN, an individual,           No. CV 19-5673-SK
16               Plaintiff,
                                                DEFENDANT’S ANSWER AND
17                      v.                      DEFENSES TO COMPLAINT
18    ALEX AZAR, in his official capacity as
      Secretary of the UNITED STATES
19    DEPARTMENT OF HEALTH AND
      HUMAN SERVICES,
20
                 Defendant.
21
22
23
24
25
26
27
28
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 2 of 9 Page ID #:31




1           Defendant Alex Azar in his official capacity as Secretary of the United States
2     Department of Health and Human Services (“Defendant”) responds to the allegations in
3     the Complaint (ECF No. 1) (“Complaint”) of plaintiff Frederic Maupin (“Plaintiff”) as
4     follows:
5           1.     The allegations contained in paragraph 1 constitute conclusions of law to
6     which no response is required.
7           2.     The allegations contained in paragraph 2 constitute jurisdictional allegations
8     and conclusions of law to which no response is required.
9           3.     The allegations contained in paragraph 3 constitute conclusions of law to
10    which no response is required.
11          4.     Defendant lacks sufficient knowledge or information to form a belief as to
12    the truth of the allegations in paragraph 4, except to admit that Plaintiff is an individual.
13          5.     Defendant admits the allegations in paragraph 5.
14          6.     Defendant lacks sufficient knowledge or information to form a belief as to
15    the truth of the allegations in paragraph 6.
16          7.     Defendant lacks sufficient knowledge or information to form a belief as to
17    the truth of the allegations of paragraph 7.
18          8.     Defendant lacks sufficient knowledge or information to form a belief as to
19    the truth of the allegations of paragraph 8.
20          9.     Defendant lacks sufficient knowledge or information to form a belief as to
21    the truth of the allegations of paragraph 9 and refers to the referenced papers for an
22    accurate and complete statement of their contents.
23          10.    Defendant lacks sufficient knowledge or information to form a belief as to
24    the truth of the allegations of paragraph 10.
25          11.    Defendant lacks sufficient knowledge or information to form a belief as to
26    the truth of the allegations of paragraph 11.
27          12.    The allegations contained in paragraph 12 constitute conclusions of law to
28    which no response is required.
                                                      1
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 3 of 9 Page ID #:32




1           13.    The allegations contained in paragraph 13 constitute conclusions of law to
2     which no response is required. Defendant refers to the referenced statutes, regulations, and
3     policies for an accurate and complete statement of their contents.
4           14.    The allegations contained in paragraph 14 constitute conclusions of law to
5     which no response is required and refers to the referenced statute for an accurate and
6     complete statement of the statute.
7           15.    The allegations contained in paragraph 15 constitute conclusions of law to
8     which no response is required.
9           16.    The allegations contained in paragraph 16 constitute conclusions of law and
10    Plaintiff’s characterization of this action to which no response is required. Defendant
11    refers to the referenced statute for an accurate and complete statement of the statute. To
12    the extent any response is deemed required, such allegations are denied.
13          17.    The allegations contained in paragraph 17 constitute conclusions of law and
14    Plaintiff’s characterization of this action to which no response is required. Defendant
15    refers to the referenced regulation for an accurate and complete statement of the regulation.
16    To the extent any response is deemed required, such allegations are denied.
17          18.    The allegations contained in paragraph 18 constitute conclusions of law and
18    Plaintiff’s characterization of this action to which no response is required. Defendant
19    refers to the referenced regulation for an accurate and complete statement of the regulation.
20    To the extent any response is deemed required, such allegations are denied.
21          19.    The allegations contained in paragraph 19 constitute conclusions of law and
22    Plaintiff’s characterization of this action to which no response is required. To the extent
23    any response is deemed required, such allegations are denied.
24          20.    The allegations contained in paragraph 20 constitute conclusions of law and
25    Plaintiff’s characterization of this action to which no response is required.
26          21.    The allegations contained in paragraph 21 constitute conclusions of law and
27    Plaintiff’s characterization of this action to which no response is required. Defendant
28    refers to the referenced statute and regulation for an accurate and complete statement of
                                                   2
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 4 of 9 Page ID #:33




1     them. To the extent any response is deemed required, such allegations are denied.
2           22.    The allegations contained in paragraph 22 constitute conclusions of law and
3     Plaintiff’s characterization of this action to which no response is required. Defendant
4     refers to the referenced statute for an accurate and complete statement of the statute. To
5     the extent any response is deemed required, such allegations are denied.
6           23.    Defendant lacks sufficient knowledge or information to form a belief as to
7     the truth of the allegations of paragraph 23.
8           24.    Defendant lacks sufficient knowledge or information to form a belief as to
9     the truth of the allegations of paragraph 24.
10          25.    The allegations contained in paragraph 25 constitute conclusions of law and
11    Plaintiff’s characterization of this action to which no response is required. Defendant
12    refers to the referenced Local Coverage Determination for an accurate and complete
13    statement of it. To the extent any response is deemed required, such allegations are denied.
14          26.    Defendant lacks sufficient knowledge or information to form a belief as to
15    the truth of the allegations of paragraph 26.
16          27.    Defendant lacks sufficient knowledge or information to form a belief as to
17    the truth of the allegations of paragraph 27.
18          28.    Defendant lacks sufficient knowledge or information to form a belief as to
19    the truth of the allegations of paragraph 28.
20          29.    Defendant lacks sufficient knowledge or information to form a belief as to
21    the truth of the allegations of paragraph 29.
22          30.    Defendant lacks sufficient knowledge or information to form a belief as to
23    the truth of the allegations of paragraph 30.
24          31.    Defendant lacks sufficient knowledge or information to form a belief as to
25    the truth of the allegations of paragraph 31 and refers to the referenced NCCN Guidelines
26    for an accurate and complete statement of those Guidelines.
27          32.    Defendant lacks sufficient knowledge or information to form a belief as to
28    the truth of the allegations of paragraph 32.
                                                      3
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 5 of 9 Page ID #:34




1           33.    Defendant lacks sufficient knowledge or information to form a belief as to
2     the truth of the allegations of paragraph 33.
3           34.    Defendant lacks sufficient knowledge or information to form a belief as to
4     the truth of the allegations of paragraph 34.
5           35.    Defendant lacks sufficient knowledge or information to form a belief as to
6     the truth of the allegations of paragraph 35.
7           36.    Defendant lacks sufficient knowledge or information to form a belief as to
8     the truth of the allegations of paragraph 36.
9           37.    Defendant lacks sufficient knowledge or information to form a belief as to
10    the truth of the allegations of paragraph 37.
11          38.    Defendant lacks sufficient knowledge or information to form a belief as to
12    the truth of the allegations of paragraph 38.
13          39.    Defendant lacks sufficient knowledge or information to form a belief as to
14    the truth of the allegations of paragraph 39.
15          40.    The allegations contained in paragraph 40 constitute conclusions of law and
16    Plaintiff’s characterization of the administrative record to which no response is required.
17    To the extent any response is deemed required, Defendant denies the allegations of
18    paragraph 40 to the extent they differ from the administrative record.
19          41.    The allegations contained in paragraph 41 constitute conclusions of law and
20    Plaintiff’s characterization of the administrative record to which no response is required.
21    To the extent any response is deemed required, Defendant denies the allegations of
22    paragraph 41 to the extent they differ from the administrative record.
23          42.    The allegations contained in paragraph 42 constitute conclusions of law and
24    Plaintiff’s characterization of the administrative record to which no response is required.
25    To the extent any response is deemed required, Defendant denies the allegations of
26    paragraph 42 to the extent they differ from the administrative record.
27          43.    The allegations contained in paragraph 43 constitute conclusions of law and
28    Plaintiff’s characterization of the administrative record to which no response is required.
                                                      4
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 6 of 9 Page ID #:35




1     To the extent any response is deemed required, Defendant denies the allegations of
2     paragraph 43 to the extent they differ from the administrative record.
3           44.    The allegations contained in paragraph 44 constitute conclusions of law and
4     Plaintiff’s characterization of the administrative record to which no response is required.
5     To the extent any response is deemed required, Defendant denies the allegations of
6     paragraph 44 to the extent they differ from the administrative record.
7           45.    The allegations contained in paragraph 45 constitute conclusions of law and
8     Plaintiff’s characterization of the administrative record to which no response is required.
9     To the extent any response is deemed required, Defendant denies the allegations of
10    paragraph 45 to the extent they differ from the administrative record.
11          46.    The allegations contained in paragraph 46 constitute conclusions of law and
12    Plaintiff’s characterization of the administrative record to which no response is required.
13    To the extent any response is deemed required, Defendant denies the allegations of
14    paragraph 46 to the extent they differ from the administrative record.
15          47.    The allegations contained in paragraph 47 constitute conclusions of law and
16    Plaintiff’s characterization of the administrative record to which no response is required.
17    To the extent any response is deemed required, Defendant denies the allegations of
18    paragraph 47 to the extent they differ from the administrative record.
19          48.    The allegations contained in paragraph 48 constitute conclusions of law and
20    Plaintiff’s characterization of the administrative record to which no response is required.
21    To the extent any response is deemed required, Defendant denies the allegations of
22    paragraph 48 to the extent they differ from the administrative record.
23          49.    By this reference, Defendant incorporates its responses in paragraphs 1
24    through 49 of this Answer as its answer to paragraph 49.
25          50.    Defendant denies the allegations in paragraph 50.
26          51.    Defendant denies the allegations in paragraph 51.
27          52.    By this reference, Defendant incorporates its responses in paragraphs 1
28    through 51 of this Answer as its answer to paragraph 52.
                                                  5
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 7 of 9 Page ID #:36




1           53.    Defendant denies the allegations in paragraph 53.
2           54.    By this reference, Defendant incorporates its responses in paragraphs 1
3     through 53 of this Answer as its answer to paragraph 54.
4           55.    Defendant denies the allegations in paragraph 55.
5           56.    By this reference, Defendant incorporates its responses in paragraphs 1
6     through 55 of this Answer as its answer to paragraph 56.
7           57.    Defendant denies the allegations in paragraph 57.
8           58.    By this reference, Defendant incorporates its responses in paragraphs 1
9     through 57 of this Answer as its answer to paragraph 58.
10          59.    Defendant denies the allegations in paragraph 59.
11          60.    By this reference, Defendant incorporates its responses in paragraphs 1
12    through 59 of this Answer as its answer to paragraph 60.
13          61.    Defendant denies the allegations in paragraph 61.
14          62.    By this reference, Defendant incorporates its responses in paragraphs 1
15    through 61 of this Answer as its answer to paragraph 62.
16          63.    Defendant denies the allegations in paragraph 63.
17          64.    Defendant denies the allegations in paragraph 64.
18          65.    The last paragraph of the Complaint consists of Plaintiff’s prayer for relief,
19    to which no response is required. To the extent a response is required, Defendant denies
20    that Plaintiff is entitled to the relief requested against Defendant or to any relief
21    whatsoever against Defendant.
22          66.    Defendant denies each and every allegation in the Complaint, including the
23    headings and footnotes, not previously admitted or otherwise qualified.
24                                            DEFENSES
25          Defendant asserts the following defenses and reserves the right to amend, alter, and
26    supplement the defenses contained in this Answer as the facts and circumstances giving
27    rise to this Complaint become known to Defendant through the course of this litigation. In
28    asserting these defenses, Defendant does not assume any burden of proof, persuasion, or
                                                     6
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 8 of 9 Page ID #:37




1     production with respect to any issue where the applicable law places the burden upon
2     Plaintiff.
3                                             First Defense
4            Plaintiff’s claims are barred because they are moot in light of changes to Local
5     Coverage Determination for Tumor Treatment Field Therapy (L34823).
6                                            Second Defense
7            Plaintiff is barred from bringing any claims over which the Court lacks subject-
8     matter jurisdiction.
9                                            Third Defense
10           To the extent the Complaint fails to state a claim upon which relief can be granted,
11    Plaintiff may not prevail.
12                                           Fourth Defense
13           No agency action at issue was arbitrary, capricious, an abuse of discretion, or
14    otherwise not in accordance with the law.
15                                            Fifth Defense
16           The findings of fact made by the agency are supported by substantial evidence and
17    are, therefore, conclusive.
18                                            Sixth Defense
19           Under the APA, 5 U.S.C. § 501 et seq., judicial review of a final agency decision is
20    limited to the administrative record of the proceedings below.
21                                          Seventh Defense
22           To the extent the Complaint challenges the validity of a LCD, the Complaint must
23    be dismissed for lack of subject-matter jurisdiction.
24                                           Eighth Defense
25           Plaintiff is not entitled to declaratory relief, attorney’s fees, costs of suit, or any
26    damages whatsoever.
27                                           Ninth Defense
28           Plaintiff is not entitled to a jury trial, under 28 U.S.C. § 2402.
                                                     7
     Case 2:19-cv-05673-MWF-JPR Document 11 Filed 09/10/19 Page 9 of 9 Page ID #:38




1                                      PRAYER FOR RELIEF
2           For these reasons, Defendant respectfully requests a judgment against Plaintiff as
3     follows:
4           1.      Denying all relief sought in the Complaint and dismissing the Complaint on
5     the merits, in its entirety and with prejudice;
6           2.      Awarding Defendant its costs and expenses incurred in defending this action,
7     including attorney’s fees as allowed by applicable law; and
8           3.      Granting Defendant such other and further relief as the Court may deem just
9     and proper.
10
11     Dated: September 10, 2019                  Respectfully submitted,
12                                                NICOLA T. HANNA
                                                  United States Attorney
13                                                DAVID M. HARRIS
                                                  Assistant United States Attorney
14                                                Chief, Civil Division
                                                  JOANNE S. OSINOFF
15                                                Assistant United States Attorney
                                                  Chief, General Civil Section
16
17
18                                                 /s/ Paul B. Green
                                                  PAUL B. GREEN
19                                                Assistant United States Attorney
20                                                Attorneys for Defendant Alex Azar,
                                                  Secretary, United States Department of Health
21                                                and Human Services
22
23
24
25
26
27
28
                                                    8
